Title: To Thomas Jefferson from Maria Cosway, 25 February 1802
From: Cosway, Maria
To: Jefferson, Thomas


            
              Dear Sir
              Paris 25 Feb. 1802
            
            I have had the pleasure of writting to you several times, but not that of hearing from you for a long time. Surely you have not forgotten such an old friend! I am now in the place which brings me to mind every day our first interview, the pleasing days we pass’d together. I send you the prospectus of a work which is the most interesting ever published as every body will have in their possession the exact distribution of this wonderfull gallery. The history of every picture will also be very curious as we have collected in one spot the finest works of art which were spread all over Italy.—I hope you will make it known among your friends who may like to know of such a work. This will keep me here two years at least & every body seem very Much delighted with this interprise.
            Have we hopes of ever seeing you in Paris? would it not be a rest for you after your laborious situation? I often see the only freind remaining of our set, Madme: de Corney, the same in her own amiable qualities but very different in her Situation, but she supports it very well.—
            I am come to this place in its best time for the profusion of fine things is beyond description & not possible to Conceive. It is so changed in every respect, that you would not think it the same Country or people.—shall this letter be fortunate enough to get to your hands! will it be still More fortunate to procure me an answer! I leave you to reflect on the happiness you will afford your ever afct: & sincere
            
              M Cosway.
            
          